                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *

v.                                            *    Criminal No. RDB-20-0139

ANDRE RICARDO BRISCOE                         *

*      *      *       *       *      *        *    *          *   *       *        *    *

                                   SCHEDULING ORDER

       The Court having conducted a telephone conference with counsel and considering

scheduling factors which may be affected by the COVID-19 Virus and the Pandemic, counsel for

the Government and the Defendant have agreed to the following schedule:


Defense Penalty Mitigation to U.S. Attorney                       June 25, 2021

Non-Capital Defense Motions                                       June 25, 2021

Government’s Non-Capital Defense Motions                          July 9, 2021

Replies by Defense Counsel                                        July 23, 2021

Government Notification to Court indicating if they wish to
Seek the Death Penalty                                            August 6, 2021

Motions Hearing on Non-Capital Motions                            September 17, 2021 (11 a.m.)

Filing of Capital Motions by Defense Counsel                      October 8, 2021

Government’s Response to Capital Motions                          October 29, 2021

Replies by Defense Counsel                                        November 19, 2021

Motions Hearing on Capital Motions                                December 10, 2021 (11 a.m.)

Pretrial Conference/ Juror Questionnaire                          February 18, 2022

Submission of Voir Dire                                           April 11, 2022
Jury Trial (2 weeks)                  May 23, 2022

Mitigation (2 weeks)                  June 6, 2022



January 27, 2021              /s/
    Date               Richard D. Bennett
                       United States District Judge
